PER CURIAM.
We affirm the final judgment upon a holding that the expert testimony and evidence presented by the Medinas constitute sufficient proof that the injury to their. infant son “more likely than not resulted from the [hospitals’] negligence ... [and that what the doctors] failed to [do] probably would have affected the outcome.” Gooding v. University Hospital Building, Inc., 445 So.2d 1015, 1020 (Fla.1984). Thus, the trial court did not err in declining to direct verdicts for appellants and in submitting the cause for jury determination.
We find no merit in the remaining arguments advanced by the parties.
Affirmed.